 1 Jasmina Richter/Bar No. 024180
   SANDERS & PARKS, P.C.
 2 3030 North Third Street, Suite 1300
 3 Phoenix, AZ 85012-3099
   Direct Phone: (602) 532-5779
 4 Direct Fax: (602) 230-5035
   jasmina.richter@sandersparks.com
 5
   Attorneys for Plaintiff James River Insurance Company
 6
 7                           UNITED STATES DISTRICT COURT
 8                            FOR THE DISTRICT OF ARIZONA
 9
     James River Insurance Company,                  Case No.:
10
11                        Plaintiff,                 COMPLAINT FOR DECLARATORY
                                                     RELIEF AND DAMAGES
12   v.
13   Phillip E. Gear, M.D.; Just for Kids, P.L.C.
14                        Defendants.
15
            JAMES RIVER INSURANCE COMPANY (“James River”) by and for its
16
     Complaint against PHILLIP E. GEAR, M.D. (“Gear”) and JUST FOR KIDS, P.L.C. dba
17
     Just 4 Kids Pediatricts (“JK”)hereby alleges as follows:
18
                                       NATURE OF ACTION
19
            1.     This is an action for declaratory relief through which James River seeks a
20
     declaratory judgment, under 28 U.S.C. § 2201 et seq., to establish there is no coverage for
21
     a lawsuit involving a sexual assault and rape under a liability policy with a Sexual Acts
22
     Exclusion, among others.
23
                                 JURISDICTION AND VENUE
24
            2.     Jurisdiction exists under 28 U.S.C. § 1332 because there is complete
25
     diversity of citizenship and the amount in controversy exceeds $75,000, exclusive of
26
     attorney’s fees, interest, and costs. Notably, the amounts sought as damages in the
27
     underlying suit have far exceeded $75,000.
28
 1         3.       Venue is proper in this district because Gear and JK reside in this district, a
 2 substantial part of the events giving rise to the claim occurred in this district, and the
 3 underlying action is pending in this district. 28 U.S.C. § 1391(b) (1) and (2).
 4         4.       All conditions precedent have occurred, been performed, or have been
 5 waived.
 6                                         THE PARTIES
 7         5.       There is complete diversity of citizenship. James River is an Ohio
 8 corporation with its principal place of business in Virginia. Gear is an Arizona citizen. JK
 9 is a professional limited liability company with its principal place of business in Arizona.
10 The sole member of JK is Gear, who is an Arizona citizen.
11
                                  THE UNDERLYING ACTION
12
           6.       While under the care of Gear, Wendee Thompson (the “Patient”) was
13
     repeatedly sexually assaulted and raped by a nurse, Nathan Sutherland.
14
           7.       Sutherland has been charged with the crimes of sexual assault and vulnerable
15
     adult abuse.
16
           8.       On 12/24/2019, the Patient, Mildred Salter, and Joseph Thompson
17
     (“Underlying Plaintiffs”) filed suit against Gear and JK, among other defendants, in the
18
     action styled Wendee Thompson, et al., v. State of Arizona, et al., Case No. CV2019-
19
     057584, pending in the Superior Court of the State of Arizona in and for the County of
20
     Maricopa (the “Underlying Action”).
21
           9.       From 05/15/1992 to 12/29/2018, the Patient was a resident of Hacienda
22
     Healthcare ICF-ID (“Hacienda”), a long-term care facility for the disabled. (¶¶29-30, 32.)
23
           10.      Gear “provided and was responsible to provide primary care, physician care
24
     and services to” the Patient from 05/15/1992 to 09/17/2018. (¶49.)
25
           11.      On 05/06/2002, a Hacienda representative allegedly reported the possible
26
     sexual abuse of five residents, which “was and/or was believed to” include the Patient.
27
     (¶¶66-67.)
28




                                                  -2-
 1           12.   Per the Complaint, “[s]ince 2002, [Salter] and/or [Thompson] requested [the
 2 Patient] be cared for by female care provider staff only.” (¶70.)
 3           13.   Hacienda allegedly hired Sutherland as a nurse in 2012, who “provided care
 4 for [the Patient] by himself … on hundreds of occasions” between 2012 and 2018. (¶¶82,
 5 85.)
 6           14.   Sutherland repeatedly “sexually assaulted and raped” the Patient. (¶¶86,
 7 90.)
 8           15.   The Complaint asserts one claim against Gear and JK for failing to prevent
 9 the sexual abuse. (¶¶152-158.)
10           16.   More specifically, the Underlying Plaintiffs allege “[a]s a proximate result
11 of the negligent and other tortious conduct of [Gear] and [JK], [the Patient] suffered
12 repeated, nonconsensual sexual assault and exploitation.” (¶157.)
13           17.   The Complaint further alleges “[a]s a further proximate result of the
14 negligent and other tortious conduct of [Gear] and [JK], [the Underlying Plaintiffs] suffered
15 and experienced the harm, injuries and damages as alleged herein.” (¶158.)
16
                                 THE JAMES RIVER POLICY
17
             18.   James River issued a medical professional liability policy to Gear as the
18
     Named Insured, bearing Policy No. 00036832-9 and effective from 03/13/2018 to
19
     03/13/2019.
20
             19.   The policy provides a Retroactive Date of 03/13/2009.
21
             20.   The principal coverage form, Form HC0004US 02-07, provides in pertinent
22
     part:
23
             SECTION I – COVERAGES
24
             1.    Insuring Agreement
25
26           a.    We will pay, in excess of the Deductible shown in the Declarations, those
                   sums the insured becomes legally obligated to pay as “damages” because of
27
                   “injury” arising out of “professional services” rendered or that should have
28                 been rendered provided that: …




                                                -3-
 1
          (2)    The “damages” arise out of a “professional service” that occurs
 2        subsequent to the Policy effective date or Retroactive Date, if applicable,
          and prior to the expiration of the Policy; …
 3
 4   c.   We will have the right and duty to defend the insured against any “claim”
          seeking those “damages”. However, we will have no duty to defend the
 5
          insured against any “claim” seeking “damages” for “professional services”
 6        to which this insurance does not apply. …
 7
 8   2.   Exclusions

 9        This Policy does not apply to any “claim”:

10        a.     Based on or directly or indirectly arising out of or resulting from:

11               (1)    A “professional service” rendered prior to the effective date
12                      of the first Policy Period in a series of uninterrupted renewal
                        policies issued by us, if any insured knew or could have
13                      reasonably foreseen that the “professional service” could give
14                      rise to a “claim”; …

15        e.     Based on or directly or indirectly arising out of or resulting from any
16               sexual act or acts including but not limited to undue familiarity,
                 excessive influence or power, molestation, assault, battery or
17               harassment, including “claims” of improper or negligent hiring,
18               employment or supervision, failure to protect or warn the other
                 party, failure to prevent the sexual abuse and/or physical abuse,
19               failure to prevent assault and battery and failure to discharge the
                 employee; …
20
21        j.     Based on or directly or indirectly arising out of or resulting from:
22
                 (1)    Any act committed with knowledge of its wrongful nature or
23                      with the intent to cause damage; …
24               (3)    Any criminal, fraudulent, or dishonest act; …
25        n.     Based on or directly or indirectly arising out of or resulting from: …
26
                 (4)    False arrest, detention or imprisonment or malicious
27                      prosecution or the wrongful eviction from, wrongful entry
28




                                        -4-
 1                                into, or invasion of the right of private occupancy of a room,
                                  dwelling or premises that a person occupies; …
 2
            21.     The policy also includes a Combined Policy Exclusions Endorsement, Form
 3
     HC2200US 07-06, which provides in relevant part:
 4
 5          DUTY TO DEFEND – EXCLUSION …
 6          Where there is no coverage under this policy, there is no duty to defend.
 7
            COUNT I – NO COVERAGE UNDER THE SEXUAL ACTS EXCLUSION
 8
            22.     James River incorporates paragraphs 1 – 21.
 9
            23.     James River’s policy excludes coverage for “any ‘claim’ … [b]ased on or
10
     directly or indirectly arising out of or resulting from any sexual act or acts including but
11
     not limited to … molestation, assault, battery or harassment.”
12
            24.     This exclusion expressly applies to claims including, but not limited to,
13
     “improper or negligent … supervision, failure to protect or warn the other party, failure to
14
     prevent the sexual abuse and/or physical abuse, [and] failure to prevent assault and battery.
15
            25.     The Underlying Plaintiff’s claim against Gear and JK is based on, directly or
16
     indirectly arises out of, or results from the sexual assault as alleged in their Complaint.
17
            26.     James River accordingly has no duty to defend or indemnify.
18
           COUNT II – NO COVERAGE UNDER CRIMINAL ACT EXCLUSION
19
            27.     James River incorporates paragraphs 1 – 21.
20
            28.     The policy excludes coverage for “any ‘claim’ … [b]ased on or directly or
21
     indirectly arising out of or resulting from … [a]ny act committed with knowledge of its
22
     wrongful nature or with the intent to cause damage” or “[a]ny criminal, fraudulent, or
23
     dishonest act.”
24
            29.     The Complaint alleges Sutherland repeatedly sexually assaulted and raped
25
     the Patient. (¶¶86, 90, 125, 127.)
26
            30.     Sutherland has been charged with the crimes of sexual assault and vulnerable
27
     adult abuse.
28




                                                  -5-
 1          31.    James River accordingly has no duty to defend or indemnify.
 2
 3           COUNT III – NO COVERAGE BASED ON RETROACTIVE DATE
 4          32.    James River incorporates paragraphs 1 – 21.
 5          33.    The policy is only triggered if “[t]he ‘damages’ arise out of a ‘professional
 6 service’ that occurs subsequent to the Policy … Retroactive Date.”
 7          34.    The policy’s Retroactive Date is 03/13/2009.
 8          35.    The Complaint alleges Gear began caring for the Patient on 05/15/1992.
 9 (¶49.)
10          36.    According to the Complaint, the Patient “was and/or was believed to be” a
11 victim of sexual abuse in or around 2002. (¶¶66-67.)
12          37.    To the extent any of the Underlying Plaintiffs’ damages arose out of any
13 professional service occurring on or before 03/13/2009, there is no coverage.
14                          COUNT IV – NO COVERAGE UNDER
15                   PRIOR PROFESSIONAL SERVICES EXCLUSION
16          38.    James River incorporates paragraphs 1 – 21.
17          39.    The policy excludes coverage for “any ‘claim’ … [b]ased on or directly or
18 indirectly arising out of or resulting from … [a] ‘professional service’ rendered prior to the
19 effective date … if any insured knew or could have reasonably foreseen that the
20 ‘professional service’ could give rise to a ‘claim’.”
21          40.    The policy’s effective date is 03/13/2018.
22          41.    The Complaint alleges Gear began caring for the Patient on 05/15/1992.
23 (¶49.)
24          42.    According to the Complaint, the Patient “was and/or was believed to be” a
25 victim of sexual abuse in or around 2002. (¶¶66-67.)
26          43.    The Complaint contends “[s]ince 2002, [Salter] and/or [Thompson]
27 requested [the Patient] be cared for by female care provider staff only.” (¶70.)
28




                                                -6-
 1         44.     Yet, between 2012 and 2018, Sutherland allegedly “provided care for [the
 2 Patient] by himself … on hundreds of occasions.” (¶¶82, 85.)
 3         45.     James River accordingly has no duty to defend or indemnify.
 4    COUNT V – NO COVERAGE UNDER FALSE IMPRISONMENT EXCLUSION
 5         46.     James River incorporates paragraphs 1 – 21.
 6         47.     The policy excludes coverage for “any ‘claim’ … [b]ased on or directly or
 7 indirectly arising out of or resulting from … [f]alse arrest, detention or imprisonment or
 8 malicious prosecution or the wrongful eviction from, wrongful entry into, or invasion of
 9 the right of private occupancy of a room, dwelling or premises that a person occupies.”
10         48.     The Complaint alleges while with the Patient, Sutherland allegedly
11 repeatedly engaged in nonconsensual sexual assault.” (¶157.)
12         49.     James River accordingly has no duty to defend or indemnify.
13               COUNT VI – NO COVERAGE FOR PUNITIVE DAMAGES
14         50.     James River incorporates paragraphs 1 – 21.
15         51.     The policy provides that James River “will pay, in excess of the Deductible
16 shown in the Declarations, those sums the insured becomes legally obligated to pay as
17 ‘damages’ because of ‘injury’ arising out of ‘professional services’.”
18         52.     As defined in the policy, “‘[d]amages’ does not include equitable or non-
19 pecuniary relief, punitive damages or exemplary damages, or the amount of any multiplied
20 damages awarded that is in excess of the damage award so multiplied.”
21         53.     To the extent the Underlying Plaintiffs seek punitive and exemplary damages
22 or any other category of damages excepted from the definition of “damages” in the policy,
23 there is no coverage.
24                                   REQUESTED RELIEF
25         WHEREFORE, James River respectfully requests this Court:
26         a.      Take jurisdiction and adjudicate the rights of the parties under the James
27 River policy;
28




                                               -7-
 1         b.     Declare that James River has no obligation to defend or indemnify Gear or
 2 JK in the Underlying Action;
 3         c.     If there is no duty to defend, award James River all of the attorney’s fees,
 4 costs, and expenses it has incurred and is continuing to incur to defend Gear and JK in the
 5 Underlying Lawsuit;
 6         d.     Award James River all costs it incurred to prosecute this action; and
 7         e.     All such other relief as the Court deems just and proper under the
 8 circumstances.
 9
10         RESPECTFULLY SUBMITTED this 29th day of May, 2020.
11
                                              SANDERS & PARKS, P.C.
12
13
                                              By s/ Jasmina Richter
14                                               Jasmina Richter
                                                 3030 North Third Street, Suite 1300
15                                               Phoenix, AZ 85012-3099
                                                 Attorneys for Plaintiff James River
16
                                                 Insurance Company
17
18
19
20
21
22
23
24
25
26
27
28




                                               -8-
